     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                      )
13   JONATHAN SCOTT INGLES,                           )       Case No.: 1:19-cv-00075-GSA
                                                      )
14                  Plaintiff,                        )
                                                      )       STIPULATION AND ORDER FOR AN
15        vs.                                         )       EXTENSION OF TIME OF 43 DAYS FOR
     ANDREW SAUL,                                     )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                 )       PLAINTIFF’S OPENING BRIEF
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 43 additional days to

22   respond to Plaintiff’s opening brief. The current due date is September 26, 2019. The new due

23   date will be November 8, 2019.

24          This is Defendant’s first request for an extension of time for briefing and the first request

25   in this case overall. There is good cause for this request. Since the filing of Plaintiff’s opening

26   brief, Defendant’s counsel diligently worked on various district court cases and other substantive

27   non-court matters, some of which required more time to complete than anticipated. Counsel also

28   has at least 25 district court matters scheduled between September 26, 2019, to November 8,



                                                          1
 1   2019. Some of the other cases have been previously extended by other plaintiffs or Defendant,
 2   and counsel is prioritizing older cases while trying to avoid making multiple requests for
 3   extension where possible. She requires additional time to review the record in this case, to
 4   evaluate the issues raised in Plaintiff’s brief, to determine whether options exist for settlement,
 5   and if not, to prepare Defendant’s response to Plaintiff’s brief.
 6          Thus, Defendant is respectfully requesting additional time up to and including November
 7   8, 2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
 8   intention to unduly delay the proceedings. Defendant apologizes for the delay and any
 9   inconvenience caused by the delay.
10          The parties further stipulate that the Court’s Scheduling Order shall be modified
11   accordingly.
12                                                  Respectfully submitted,
13
     Date: September 23, 2019                       LAW OFFICES OF LAWRENCE D. ROHLFING
14
                                                    s/ Lawrence D. Rohlfing by C.Chen*
15                                                  (As authorized by email on 9/23/2019)
                                                    LAWRENCE D. ROHLFING
16
                                                    Attorneys for Plaintiff
17
     Date: September 23, 2019                       MCGREGOR W. SCOTT
18                                                  United States Attorney
19
                                                    By s/ Carolyn B. Chen
20                                                  CAROLYN B. CHEN
                                                    Special Assistant U. S. Attorney
21
22                                                  Attorneys for Defendant

23
24   IT IS SO ORDERED.
25
        Dated:      September 25, 2019                               /s/ Gary S. Austin
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28


                                                       2
